Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.       This Office Action is in response to the Amendment filed on January 28, 2022, which paper has been placed of record in the file.
2.        Claims 1-20 are pending in this application.

                      

Allowable Subject Matter/Reasons for Allowance
3.      Claims 1, 19, and 20 are eligible according to the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) because the claims as a whole recite significantly more than the abstract idea and integrate the abstract idea into a practical application. Specifically, the additional elements of “obtaining a selection of the at least one prospective resolution by sharing the spatial and temporal representations along with the at least one prospective resolution with the at least two dissimilar marine operators; and coordinating the at least two dissimilar operations between the at least two dissimilar marine operators in response to the obtained selection, wherein the coordination includes transmitting instructions directing courses of action to vessels of the at least two dissimilar marine operators” recite a specific manner of coordinating a plurality of dissimilar marine operators performing dissimilar operations, thus providing improvement in an existing eligible because they are not directed to the recited judicial exception.

4.         Claims 1, 19, and 20 are allowed over the prior arts cited records.         
            The closest prior arts are:
            1) Graham et al. (US 2009/0024443) disclose visually display and manage schedules and conflicts of objects and work in a field. Graham uses a scheduling conflict engine to determine scheduling conflicts by reading attributes of adjacent objects. [0015], [0050], [0062] & Fig. 3. The conflicts refer to conflicts between work crews 206 and safety zones 207, namely conflicts when two or more work crews are at a single or over lapping location of the map or conflicts when a first work crew is in a safety zone of another work screw. See [0033], [0053], [0056] & [0062]. Graham determines conflicts that involve, for example, two work crews being in the same location at the same time or involve one work crew working in the safety zone of another work crew. The conflicts involve simple consideration of the types of crew, the work locations (or zones], and the times. Resolutions determined in Graham then simply involve rescheduling the crews to different times. In contrast, the subject matter of current claim 1 determines associations both linkages and conflicts between dissimilar operations. This results in conflict resolutions and linked combinations of the activities that better coordinate the dissimilar operations. Graham fails to determine any form of associations that involve linkages between compatible ones of dissimilar operations between dissimilar operators, Graham only reschedules conflicting times and locations of work crews and safety zones to 
           2) Brink et al. (US 2009/0024442) disclose systems and methods for increasing safety and efficiency in oil field operations are provided. A monitor displays a map of an 
           3) Yeager (US 2014/0025413) discloses methods and systems for identifying potential simultaneous operational conflicts among a plurality of assets in a project. One method includes storing operational scheduling data for a project having one or more project assets, the project assets able to perform a plurality of operational activities at defined coordinates, in a scheduling database, and storing project-specific variables for the project in an external data source. A database query is then performed of the scheduling database and the external data source using a computer, returning all possible combinations of the operational activities, including defining a common reference, calculating distances from each defined coordinate to each other defined coordinate, and filtering the calculated distances to filter out potential operational conflicts, for example distances greater than one or more user-defined buffer distances. Potential simultaneous operational conflicts may be displayed in tabular or graphical form on a user interface electronically connected to the computer.
determining, in real-time with decision-making processing based on operational information corresponding to the dissimilar marine operations, a prospective resolution to an association between at least two of the dissimilar marine operations performed by at least two dissimilar marine operators of the plurality of dissimilar marine operators; generating spatial and temporal representations of at least the at least two dissimilar operations  for real-time visual display; obtaining a selection of the at least one prospective resolution by sharing the spatial and temporal representations along with the at least one prospective resolution with the at least two dissimilar marine operators, wherein the coordination includes transmitting instructions directing courses of action to vessels of the at least two dissimilar marine operators, as included in claims 1, 19, and 20.
5.         Claims (2-18) are allowed because they are dependent claims of the allowable independent claim 1 above.


                                                            Conclusion
6.        Claims 1-20 are allowed.

          Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NGA B NGUYEN/Primary Examiner, Art Unit 3683                                                                                                                                                                                                                                                                                                                                                                                                        February 26, 2022